Pbr Curiam.
This second application of Donald Dobson for leave to appeal from the order denying him post conviction relief from his imprisonment for several armed robberies is hereby denied for the reasons stated in the opinion filed by Judge Piarían in the lower court. Other applications for leave to appeal were denied in Dobson v. Warden, 214 Md. 654, cert.den. 355 U. S. 966, a habeas corpus proceeding, and in Dobson v. Warden, 220 Md. 689, cert. den. 362 U. S. 954, the first post conviction proceeding. See also Dobson v. Warden, 188 F.Supp. 599, appl. dis. 284 F. 2d 878, cert. den. 366 U. S. 969.

Application denied.